DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions                                              
Applicant’s election of a rechargeable lithium (ion) cell comprising a cathode comprising TiS2; an anode comprising lithium metal (claim 28), a porous separator and a quasi-solid electrolyte comprising LiClO4 as the lithium salt in an amount of 1.75-3.5 M or 2-3M dissolved in a mixture of a liquid additive comprising trifluoro propylene carbonate (TFPC) and a liquid solvent comprising 1, 2-dimethoxyethane (DME) wherein said liquid additive to said liquid solvent is in a ratio of 15/85 to 85/15 wherein the electrolyte has a lithium ion transference number greater than 0.4 in the reply filed on 7-3-2019 and 9-25-2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). A rechargeable lithium (ion) cell comprising a cathode comprising TiS2 (claim 18); a porous separator and a quasi-solid electrolyte comprising a mixture of trifluoroethyl propylene carbonate (TFPC) and a liquid solvent comprising 1, 2-dimethoxyethane (DME) has been found allowable. Therefore, a rechargeable lithium cell comprising a cathode comprising LiCoO2, a porous separator and a quasi-solid electrolyte comprising a mixture of fluoroethylene carbonate (FEC) and a liquid solvent comprising ethylene carbonate, dimethyl carbonate and optionally methyl ethyl carbonate was searched.
Claims 25-27 and 29-30 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-3-2019 and 9-25-2019.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.            
Claim Rejections - 35 USC § 112
Claims 1, 3-15 and 18-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because the cathode active materials cited in claim 1 are not cathode active materials but are anode active materials because the claim is drawn to a rechargeable lithium cell. This makes the claim vague and indefinite.           Claim 3 should cite “wherein said lithium salt concentration is”.            Claim 4 is rejected because the cathode active materials cited in claim 1 are not cathode active materials but are anode active materials because the claim is drawn to a rechargeable lithium cell. This makes the claim vague and indefinite.           Claims 9-10 are rejected because it is unclear what the upper range of the lithium ion transference number.  Claim 8 claims an upper range of 0.8 but claims 9-10 do not depend from claim 8.               Claims 14-15 are rejected because it is unclear what the upper range of the mole fraction or molecular fraction of the lithium salt in the electrolyte.  Claim 13 claims an upper range of 0.4 but claims 14-15 do not depend from claim 13.              Claim 18 is rejected because the cathode active materials cited in claim 1 are not cathode active materials but are anode active materials because the claim is drawn to a rechargeable lithium cell. This makes the claim vague and indefinite. 
         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalavi et al. (US 2015/0037690).            Dalavi et al. teaches a battery comprising an electrolyte comprising additives comprising 1.1-2.5 M lithium electrolyte salt [teaching an electrolyte salt having a concentration of 2.5 M] and a solvent that consists essentially of fluoroethylene carbonate [a liquid additive comprising FEC] and/or ethylene carbonate, dimethyl carbonate and optionally no more than 40 volume percent of methyl ethyl carbonate [teaching a liquid solvent] with a lithium electrolyte salt is selected from the group consisting of LiPF6 and LiBF4.  Dalavi et al. teaches in [0037], a battery comprises a positive electrode, a separator and a negative electrode.  Dalavi et al. teaches in claim 7, wherein the solvent consists essentially of FEC:DMC in a rate ratio of 1:1 [teaching 50/50].  Dalavi et al. teaches in [0054], that the positive electrode material can comprise LiCoO2 [cathode material].                                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dalavi et al. (US 2015/0037690).            Dalavi et al. teaches a battery comprising an electrolyte comprising additives comprising 1.1-2.5 M lithium electrolyte salt [teaching an electrolyte salt having a concentration of 2.5 M] and a solvent that consists essentially of fluoroethylene carbonate [a liquid additive comprising FEC] and/or ethylene carbonate, dimethyl carbonate and optionally no more than 40 volume percent of methyl ethyl carbonate [teaching a liquid solvent] with a lithium electrolyte salt is selected from the group consisting of LiPF6 and LiBF4.  Dalavi et al. teaches in [0037], a battery comprises a positive electrode, a separator and a negative electrode.  Dalavi et al. teaches in [0054], that the positive electrode material can comprise LiCoO2 [cathode material].          Dalavi et al. teaches the claimed invention as explained above but does not specifically teach that the concentration of the lithium salt is greater than 2.5 M. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium salt and a concentration of 2.5 M or more, since it has been held that when the claimed range and the prior art range are very similarly (i.e., greater than 2.5 and 2.5) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.           Dalavi et al. teaches the claimed invention as explained above but does not specifically teach that the electrolyte has a lithium ion transference number from 0.4 to 0.8 or a number greater that 0.6 or greater than 0.75.        The presently claimed property of the electrolyte having a lithium ion transference number from 0.4 to 0.8 or a number greater that 0.6 or greater than 0.75 would have obviously have been present once the Dalavi et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727